
	
		I
		112th CONGRESS
		1st Session
		H. R. 197
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2011
			Mr. Akin (for himself
			 and Mr. Carnahan) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To confer upon the United States Court of Federal Claims
		  jurisdiction to hear, determine, and render final judgment on any legal or
		  equitable claim against the United States to receive just compensation for the
		  taking of certain lands in the State of Missouri, and for other
		  purposes.
	
	
		1.Jurisdiction of the United
			 States Court of Federal Claims to hear, determine, and render final judgment on
			 any legal or equitable claim against the United States to receive just
			 compensation for the taking of certain lands in the State of
			 MissouriNotwithstanding
			 sections 2401 and 2501 of title 28, United States Code, or any other law that
			 would interpose or support a defense of untimeliness or sovereign immunity, the
			 United States Court of Federal Claims shall have jurisdiction to hear,
			 determine, and render final judgment on any legal or equitable claim against
			 the United States to receive just compensation for the taking by the United
			 States of any land in the State of Missouri or any right, title, or other
			 interest therein by reason of the decision and notice of interim trail use or
			 abandonment authorized by section 8 of the National Trails System Act (16
			 U.S.C. 1247) and decided by the Interstate Commerce Commission on March 25,
			 1992 (in this Act referred to as the ICC Decision), if the owner
			 of such interest has not otherwise received payment of just compensation by the
			 United States for such taking.
		2.Interest and
			 court awards
			(a)Interest
			 allowed
				(1)In
			 generalNotwithstanding
			 section 1961 of title 28, United States Code, as a matter of adequate
			 compensation, the United States Court of Federal Claims may award interest for
			 claims subject to the ICC Decision. Such interest shall be calculated from the
			 date the ICC Decision was decided by the Interstate Commerce Commission, at a
			 rate of 5 percent.
				(2)Computation of
			 interestInterest shall be computed daily to the date of payment,
			 and shall be compounded annually.
				(b)Court
			 awardsThe United States
			 Court of Federal Claims may award reasonable costs, disbursements, and expenses
			 under section 304(a) of the Uniform Relocation Assistance and Real Property
			 Acquisition Policies Act of 1970 (42 U.S.C. 4654(a)) related to any claim
			 subject to the ICC Decision, including the costs, disbursements, and expenses
			 involved in pursuing such claims in prior proceedings.
			3.Limitations on
			 filing claimsThe jurisdiction
			 conferred upon the United States Court of Federal Claims by section 1 is
			 conferred only with respect to those claims filed or refiled not later than 120
			 days after the date of the enactment of this Act.
		4.Certain Defenses
			 Not ApplicableWith respect to
			 any claim subject to section 1, the United States waives its defenses of res
			 judicata, collateral estoppel, and law of the case, to the extent the claim
			 would otherwise be timely under this Act.
		
